Citation Nr: 1605063	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin cancer, to include squamous cell carcinoma and actinic keratosis, to include as due to herbicide exposure and as secondary to service-connected tinea pedis with onychomycosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Throughout the pendency of the appeal, the RO has developed and adjudicated the Veteran's claim of entitlement to service connection for skin cancer under the theory of direct incurrence due to herbicide exposure.  As discussed below, the issue of entitlement to service connection for skin cancer as secondary to service connected tinea pedis with onychomycosis has been raised by the record.  Accordingly, the issue has been recharacterized as noted on the title page to reflect the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim").

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal	.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for tinea pedis with onychomycosis and entitlement to service connection for a gastrointestinal condition, a neurological condition, a metabolic condition, hypertension, an endocrine condition, and hearing loss were raised by the Veteran in a statement attached to his May 2011 substantive appeal, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The Veteran contends that he incurred skin cancer and actinic keratosis as a result of herbicide exposure during service in Vietnam.  Alternatively, the Veteran asserts that his skin cancer is due to multiple burn injuries he sustained in service.  See October 2014 VA Form 646.  The Veteran also contends that his skin cancer is a progression of his already service-connected chronic skin disability.  See April 2010 VA Form 21-526.  

Service treatment records show that the Veteran was treated for burns on two separate occasions.  In March 1968, the Veteran sustained second degree burns to his neck, chest, and left arm from a gasoline stove explosion in Vietnam.  The Veteran was hospitalized for a total of 53 days, until May 21, 1968, and then he was followed as an outpatient December 1968.  In August 1969, the Veteran was admitted to the hospital for three days for first degree sunburn over 75% of his body.  Examination revealed "severe first degree burns of abdomen, hands, legs, and feet with scattered areas of second degree burns."  Service treatment records also show extensive treatment for tinea manuum, onychomycosis, and tineal infestation of the feet and hands.  In a January 2006 rating decision, the Veteran was granted entitlement to service connection for tinea pedis with associated hand and foot onychomycosis and assigned a 30 percent disability rating.  

Post-service treatment records show treatment for skin cancer.  A December 2006 private surgical pathology report shows a pre-operative diagnosis of "Multiple skin cancers.  Multiple cysts."  The final diagnosis was actinic keratosis of the right lower eyelid, the left calf, and the posterior scalp; basal cell carcinoma of the right deltoid; and epidermal inclusion cyst of the back and left breast.  

A February 2010 VA emergency department discharge summary submitted by the Veteran shows a diagnosis of "skin infection under suspicious skin lesion."  

A March 2010 private surgical pathology report shows a diagnosis of squamous cell carcinoma of the right cheek.  

A June 2010 VA Agent Orange examination report shows diagnoses of skin nodule, tinea unguium, skin carcinoma, and unspecified local infection of skin and subcutaneous tissues.  The final diagnosis was "toxic effects of dioxin."  

An October 2010 private treatment record shows treatment for a scalp rash described as "big bumps which open and a liquid comes out...also now involving his left ear and left shoulder."  

During a June 2014 VA appointment to establish care, the Veteran had "chalky keratotic lesions scattered on the dorsum of the hands; moist flaking lesions behind the ears; 2-3 slightly erythematous follicles on the center of the scalp."  The Veteran was diagnosed with actinic keratosis and seborrhea.  

A July 2014 VA dermatology note shows diagnoses of traumatized intradermal nevus on the chin and actinic keratosis of the upper extremities.  

An October 2014 VA dermatology note shows that the Veteran had papules on the left nasal, left cheek, scalp, the left dorsal hand, and the bilateral dorsal forearms.  The diagnoses were neoplasms of uncertain behavior, tinea pedis and manuum, onychomycosis, actinic keratosis, and seborrheic dermatitis.  The Veteran underwent shave biopsies of the left dorsal hand and left nasal and cryotherapy to four actinic keratosis on the left cheek and bilateral forearms.  

Also in October 2014, the Veteran's claims file was forwarded to a VA examiner for an opinion as to whether the Veteran's squamous cell carcinoma and actinic keratosis were as likely as not caused by sun exposure in service as well as treatment for skin rashes, cracking, and bleeding of the hands and feet that occurred during military service.  The examiner, who indicated that the "Veteran was not interviewed or examined as this was not required," opined that the Veteran's squamous cell carcinoma and actinic keratosis were less likely than not caused by sun exposure in service or treatment for skin rashes, cracking, and bleeding of the hands and feet.  The examiner's rationale was that squamous cell carcinoma and actinic keratosis are both conditions related to continuous and long term sun exposure and that both have many risk factors, including a history of sunburns, fair skin, and a weakened immune system.  The examiner stated that the Veteran's "skin conditions occurred decades after service, a lifetime of sun exposure had occurred and it is the accumulation of sun exposure that is the risk."  The examiner also stated that "[t]reatment for fungal infections and the fungal infections themselves have no association, either causative or as risk factors, for either squamous cell skin cancer or actinic keratosis."  

Also of record is a printout from the Mayo Clinic's website regarding causes of basal cell carcinoma that the Veteran submitted in May 2011.  According to the document, sun exposure is a major risk factor for basal cell carcinoma; however, other factors may contribute, "such as being exposed to toxic substances or having a condition that weakens your immune system."  

The Board finds that the October 2014 opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As an initial matter, the examiner did not connect the general statements regarding the risk factors for developing skin cancer with the Veteran's specific medical history.  In fact, although the examiner indicated that the claims file was reviewed, there is no mention in the opinion report of any of the Veteran's pertinent medical history, other than the statement that the opinion was given "after reviewing the c file, Virtual VA/VBMS, and all pertinent records."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Moreover, the opinion did not take into account the Veteran's contention that his skin cancer is related to his exposure to herbicides.  The Veteran's service records show that he served in the Republic of Vietnam from December 1967 to March 1968 and from June 1970 to November 1970, and he is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Board acknowledges that squamous cell carcinoma and actinic keratosis are not among the diseases listed under 38 C.F.R. § 3.309(e) to which the presumption of service connection based on exposure to herbicides is available.  However, service connection for these conditions may nonetheless be established if the disability is shown to have been, in fact, at least as likely as not caused by herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

In light of the foregoing, the Board finds that the Veteran should be provided a VA examination to determine whether the Veteran's skin cancer is related to his period of active service, to include, but not limited to, burn injuries and exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's skin cancer (i.e., as secondary to his service-connected skin condition) is reasonably raised by the record.  In this regard, in his April 2010 claim, the Veteran asserted that his service-connected chronic skin condition "continually worsened through the years now resulting in two surgeries (including skin grafts) for squamous cell cancers."  Additionally, in several statements, the Veteran and his representative have asserted that his skin cancer is related to the chronic skin rashes, cracking, and bleeding documented in his service treatment records.  See October 2014 VA Form 646; May 2011 VA Form 9.  

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for skin cancer as secondary to service connected tinea pedis with onychomycosis.  Accordingly, on remand, the Veteran should be provided notice regarding how to substantiate a claim for secondary service connection, including by aggravation.  Additionally, although the October 2014 VA examiner opined that the Veteran's squamous cell skin cancer or actinic keratosis were not caused by a service-connected disability, he did not provide an opinion regarding the aggravation aspect of secondary service connection.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed skin cancers were at least as likely as not caused by or aggravated by his service-connected tinea pedis with onychomycosis, to include any medications used to treat the Veteran's tinea pedis with onychomycosis.  

Additionally, the record indicates that there may be outstanding VA treatment records.  Specifically, the Veteran submitted a discharge summary related to a February 2010 diagnosis of "skin infection under suspicious skin lesion" from the Hampton VA Medical Center (VAMC).  However, the only VA treatment records associated with the claims file are from June 2014 to October 2014.  Upon remand, the RO should attempt to locate any outstanding VA treatment records from 2010 to the present from the Hampton VAMC.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Remand is also required to obtain private treatment records.  In the Veteran's April 2010 claim, the Veteran reported private skin cancer treatment at the Chesapeake Center for Cosmetic and Plastic Surgery.  Additionally, the Veteran submitted four pages of records from the Bon Secours Hampton Roads Laboratory and three pages of private records from an unknown private treatment provider.  However, despite reporting private medical treatment throughout the pendency of the claim, there are no other private treatment records associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for skin cancer on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a skin condition, particularly including the records from February 2010 from the Hampton VAMC, as well as any other VA treatment records dated from February 2010 to the present.  If no such records are located, that fact should be documented in the claims file.

Additionally, send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record, to specifically include, but not limited to, records from the Chesapeake Center for Cosmetic and Plastic Surgery.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin cancer and actinic keratosis.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

After reviewing the record and examining the Veteran, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed skin cancer conditions, to include squamous cell carcinoma and actinic keratosis, is caused by or otherwise related to the Veteran's active military service, to include, but not limited to, his second degree burn injuries in March 1968, his first degree burn injuries in August 1969, and his presumed exposure to herbicides (Agent Orange)?  

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's skin cancers are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's skin cancers or whether they manifested in an unusual manner. 

(b)  Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed skin cancer conditions, to include squamous cell carcinoma and actinic keratosis, is proximately due to or caused by the Veteran's service-connected tinea pedis with onychomycosis, to include any medications used to treat the Veteran's tinea pedis with onychomycosis?

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed skin cancer conditions, to include squamous cell carcinoma and actinic keratosis, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected tinea pedis with onychomycosis, to include any medications used to treat the Veteran's tinea pedis with onychomycosis?

If the examiner determines that the Veteran's skin cancer condition is aggravated by his service-connected tinea pedis with onychomycosis, the examiner should report the baseline level of severity of the skin cancer condition prior to the onset of aggravation.  If some of the increase in severity of the skin cancer condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




